



SUMMARY of 2019 BONUS PLAN
The 2019 Bonus Plan (the “2019 Bonus Plan”) of Forescout Technologies, Inc. (the
“Company”) provides for cash bonuses payable semiannually based on the
achievement of company performance goals and individual performance goals
established by the Company’s board of directors and compensation committee for
fiscal year 2019. The company performance goals and individual performance goals
are measured over two, semiannual performance periods during 2019. For the
fiscal year 2019 performance period, with bonuses payable semiannually, a
progress payment may become payable at the end of the first half of fiscal 2019,
based on specified levels of achievement of the performance goals for such
semiannual period. Any such bonus amount for the first half-portion of the year
is capped at 100% of the participant’s target bonus opportunity for such
half-year. If the participant exceeds his or her performance goals for the first
semiannual performance period, he or she will not receive more than 100% of his
or her bonus target for the first semiannual performance period; rather, if a
participant exceeds his or her performance goals for the first semiannual
performance period, such portion greater than 100% will be taken into account in
determining whether the participant’s performance goals were met in the second
semiannual performance period.


For the bonuses paid to employees, other than the CEO and senior vice
presidents, the bonus pool will be funded for the performance period when the
Company achieves a minimum of 80% for each of revenue, total expense, and
balanced scorecard related performance goals. For the bonuses paid to the CEO
and senior vice presidents, the bonus pool will be funded for the performance
period when the Company achieves a minimum of 85% for each of revenue, total
expense, and balanced scorecard related company performance goals. Achievement
of all three corporate goals at 100% will fund the bonus pool at the target
level.


Following the end of fiscal year 2019, the Company’s board of directors (or its
authorized committee) reviews achievements against each annual performance
metric and determines the bonus pool funding based on the Company’s achievements
against the performance metrics. The semiannual bonus payments for each of the
Company’s named executive officers were calculated based on these determinations
and, for any participant that was employed for part of fiscal year 2019,
pro-rated based on the time of employment with the Company during fiscal year
2019. The 2019 Bonus Plan requires continued employment through the bonus
payment date in order to receive a bonus for the applicable performance period.





